Mr. Justice Teller,
concurring: .
For the respondent it is argued that the rate-making power can be conferred only by express grant, and that said article contains no such grant; that, moreover, such powers as are therein granted relate only to local and municipal matters; and that the regulation of rates is not a local matter.
It is not to be denied that cases may be found in which it is held that the grant must be express; but those cases involve the question of the power of a municipality to contract away some portion of the police power.
Cases from three states are cited in which constitutional grants are under consideration, but, inasmuch as the constitutional provisions there under consideration are quite *236different from Article XX, those cases are not in point.
It is also true that there are in some cases dicta to the effect that the regulation of telephone rates is not a local matter, but nowhere have we been given a valid reason for that opinion.
If the constitutional provision under consideration vests this power in the petitioner, it is not material whether or not the act of 1913, which created the commission and prescribed its duties, is in conflict with said article; but, if the statute recognizes that the jurisdiction of the commission is limited by said article, it makes the conclusion we have reached the more satisfactory.
Section 15 of the law, after requiring the filing of schedules with the commission, provides that:
“The rates, tolls, rentals and charges shown on such schedules, when filed by a public utility as to which the commission acquires the power by this act to fix any rates, tolls, rentals or charges, shall not within any portion of the territory as to which the commission acquires as to such public utility such pbwer, exceed the rates, tolls, rentals or charges in effect on the tenth day of October, 1912.”
This clearly indicates that there was territory within the state in which the commission would have no jurisdiction. And the only territory to which this language can conceivably apply is that of the home-rule cities.
It has been suggested that the limitation was to prevent interference with interstate commerce, but the control of that is not confined to any particular portion of the state. ■
The exception refers to territory, and not to jurisdiction or power. That it was not necessary to exclude interstate commerce from this provision is conclusively shown by the fact that Section 68 of the act provides that no part of the act, “except when specifically so stated,” shall apply to foreign or interstate commerce. In other words, exclusion of interstate commerce is the rule, and inclusion only by speiial mention.
That the Legislature may delegate to a city the power to *237regulate telephone rates is distinctly held in Home Telephone Co. v. Los Angeles, 211 U. S. 265, 56 L. Ed. 176, 29 Sup. Ct. 50.
That being so, it is not to be doubted that such power may be conferred by the act of the people through the fundamental law.
I am of the opinion that Article XX, as originally adopted, gave to the petitioner the right now in question, as a local matter.
In support of the contrary position, it is said that local telephone communication is carried on over the same lines as are used in state-wide business; that the separation of the property for taxation is exceedingly difficult; and that the local rates affect the ability of the company to carry on its business outside of the city. Conceding all of this, it does not make a case ágainst the right of local regulation.
In Simpson v. Shepard, 230 U. S. 352, the court had under consideration the right of the Minnesota Railroaid Commission to prescribe rates on business wholly within the state, but carried on over lines engaged in interstate commerce. It was there contended, among other things, that the local or intrastate rates were a burden on interstate commerce; that the parts of the carriers’ business were so intermingled that they could not-be separately regarded, etc. The court, however, upheld the right of the state to regulate rates on intrastate business.
If the regulation of rates on intrastate commerce, carried on over interstate railroads, is a local, as distinguished from a national matter, it is difficult to see why telephone rates in Denver are not a local matter, though the same lines are used for both local and general purposes.
If it were necessary, therefore, the right claimed for the city might find a basis in Article XX, as it was before amendment.
But, as I shall hereafter show, it is not necessary thus to base it.
Although this court had, in Denver v. Hallett, 34 Colo. *238393, 83 Pac. 1066, held that the grant of powers under said article was not limited to those therein enumerated, but was intended “to bestow upon the people of Denver every power possessed by the Legislature in the making of a charter for Denver,” it seems to have been thought necessary by the people to make the fact certain, and so they included in the amendment the following provision:
“It is the intention of this article to grant and confirm to the people of all municipalities coming within its provisions the full right of self-government in both local and municipal matters and the enumeration herein of certain powers shall not be construed to deny to such cities and towns, and to the people thereof, any right or power essential or proper to the full exercise of such right.”
It not being denied that the Legislature, before Article XX was adopted, could have granted to the city the power now in question, it follows from the quotation from the last case cited that Article XX granted that power.
In that case the right of the city to build an auditorium was held to exist because the court found, on a review of the authorities, that the Legislature might have authorized it; a direct application of the argument above made.
This cause may be determined by reference to Article XX, as amended in 1912 ; and by giving to the language therein used its plain meaning. No construction is required or permissible, for “it is not allowable to interpret what has no need of interpretation.”
In Mauff v. People, 52 Colo. 562, 123 Pac. 101, it was held that the people of Denver in the conduct of a municipal election were subject to the general laws concerning elections ; and it is common knowledge that 'the decision in that case was the moving cause of the framing and initiating of the amendment of 1912. That amendment, in terms, gave to the city the very power which this court had denied to it on the ground that it was not local — an assertion by the people of the right to confer upon a municipality a right which in common parlance is not local.
*239In People v. Prevost, 55 Colo. 199, it is said that, if the powers in the home-rule amendment were not local before the amendment, they are so now.
It is to be observed, too, that in the provision above quoted it is the announced intention to grant the “right of self-government in both local and municipal matters,” showing that there might be local rights granted which were not municipal.
After enumerating’ certain powers granted, and following that with the provision above quoted, that the enumeration of powers should not be held to include all powers granted, a further provision was added, apparently to prevent a denial of the right to exercise such powers as the home-rule cities were by their charters exercising. The provision reads as follows:
“All provisions of the charters of the City and County of Denver, and the cities' of Pueblo, Colorado Springs and Grand Junction, as heretofore certified to and filed with the Secretary of State, and of the charter of any other city heretofore approved by the majority of those voting thereon and certified to and filed with the Secretary of State, which provisions are not in conflict with this article, and all elections and electoral votes heretofore had under and pursuant thereto, are hereby ratified, affirmed and validated as of their date.”
The charter of the City and County of Denver was on file in the office of the Secretary of State when the amendment was adopted, and it included the following provision:
“All power to regulate the charges for service by public utility corporations is hereby reserved to the people, to be exercised by them in the manner herein provided for initiating an ordinance.”
The claim of the city is that the right to regulate rates being thus asserted in its charter, the right is effectually affirmed by the above quoted provision of the amendment of 1912.
This claim is met in the briefs for respondent by the *240assertion that anything in the charter not expressly authorized by Article XX, before it was amended, would be in conflict with said article, and hence not ratified.
If that be true — that is, if nothing could be made valid by the amendment which was not expressly authorized by the original article — why say anything about validation and ratification ? The things that were expressly authorized required no ratification, and the use of that word was without reason. Ratification implies that some act has been done without authority in the agent, which the principal is willing to adopt as his own. Likewise, “validate” involves the idea of making valid that which is for some reason not valid. Such provisions of the charters as were expressly authorized by Article XX were valid, and could not be “validated.”
That there was no intent to limit the validation to acts authorized, either expressly or by implication, by the original article, is further shown by the fact that the sentence following that above discussed provides for the ratification of all elections theretofore had pursuant to said charter provisions.
By the provision above quoted anything in the filed charters, not in conflict with this article, is ratified.
The reference can only be to the article of which the amendment of 1912 forms a part. ' How can the words “this article” in the amendment itself refer to the original Article XX? The only article in force when a question of conflict might arise under this provision was Article XX, as amended.
No one has pointed out anything in Article XX with which this charter provision is in conflict.
The simple, narrow question is: What powers have been granted by Article XX, as it now is? Until some conflict between the charter provision above mentioned and Article XX — the only Article XX there is at this time — be pointed out, there is no possible escape from the conclusion that the people intended to and did ratify and validate said provi*241sion, and that in consequence thereof the city has the right to regulate telephone rates.